Citation Nr: 0217721	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-08 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals 
(Board) from a May 2001 RO decision which found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a psychiatric disorder 
including schizophrenia.  The veteran requested a Board 
videoconference hearing, but he failed to appear at that 
hearing which was scheduled for January 2002.


FINDINGS OF FACT

In a March 2000 decision, the RO denied the veteran's 
application to reopen a claim for service connection for a 
psychiatric disorder.  Evidence received since the March 
2000 RO decision is cumulative or redundant of evidence 
previously considered, or the additional evidence, by 
itself or in connection with evidence previously 
assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
a claim for service connection for a psychiatric disorder, 
and the March 2000 RO decision is final.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has 
been notified of the evidence necessary to substantiate 
his application to reopen a claim for service connection 
for a psychiatric disorder including schizophrenia.  
Relevant identified medical records which have been 
obtained, and a VA examination is not warranted prior to a 
previously denied claim being reopened with new and 
material evidence.  The Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The veteran served on active duty in the Army from 
February 1968 to February 1970.

In September 1978, the RO denied service connection for a 
psychiatric disorder including schizophrenia.  The veteran 
appealed this decision to the Board, and in March 1979 the 
Board issued a decision denying the claim.  In May 1990, 
the Board issued a decision denying service connection for 
a psychiatric disorder.  In July 1991, the Board again 
issued a decision denying service connection for a 
psychiatric disorder.  In both decisions, the Board found 
that new and material evidence had not been submitted 
sufficient to reopen the veteran's claim for service 
connection.  (In brief, medical evidence then available 
showed no psychiatric disorder during the veteran's 1968-
1970 active duty or for a number of years later; 
schizophrenia was diagnosed and treated beginning in about 
1978; and lay statements from the veteran and friends 
alleged earlier onset of the condition.)  The veteran 
appealed the Board's July 1991 decision to the U. S. Court 
of Veterans Appeals (now the U. S. Court of Appeals for 
Veterans Claims) (Court) but withdrew his appeal prior to 
the Court's decision.  

In September 1992, the RO denied the veteran's application 
to reopen a claim for service connection for a psychiatric 
disorder.  The veteran did not appeal this decision.

Evidence thereafter submitted includes an unsigned 
December 1999 letter by Dr. John M. James, in which the 
doctor said that the veteran suffers from schizophrenia 
and that the veteran related that his problem began at the 
end of his military duty in 1970.

In March 2000, the RO denied the veteran's application to 
reopen a claim for service connection for a psychiatric 
disorder including schizophrenia.  The veteran did not 
appeal this decision.  Since the March 2000 RO decision, 
the veteran has applied to reopen his claim for service 
connection for a psychiatric disorder.

The unappealed March 2000 RO decision is considered final, 
with the exception that the claim may be reopened if new 
and material evidence has been submitted since then.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

Under the regulation applicable to the present case, "new 
and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The Board notes that a recent 
change to the regulation has redefined new and material 
evidence; however, this change is not applicable to the 
veteran's case as it applies only to applications to 
reopen filed on or after August 29, 2001.  38 C.F.R. § 
3.156(a) (2002).    

Since the March 2000 RO decision, the veteran has applied 
to reopen his claim.  A duplicate of a December 1999 
letter by Dr. John M. James has been submitted.  
Such evidence has been previously considered by the RO in 
its March 2000 decision, although the recent letter 
contains Dr. James's signature which was absent from the 
prior letter.  As this letter is redundant or cumulative, 
it is not new evidence.  38 C.F.R. § 3.156; Vargas-
Gonzalez v. West, 12 Vet.App. 321 (1999).

Additional evidence received since the RO's March 2000 
decision includes treatment records from the Cheaha Mental 
Health Clinic from 1999 to 2001.  These records show the 
veteran is diagnosed with schizophrenia and receives 
treatment for this condition.  To the extent that these 
additional medical records, from years after service, show 
a diagnosis of and treatment for schizophrenia, this 
evidence is, likewise, not new.  Diagnosis and treatment 
of schizophrenia beginning years after service was known 
at the time of the RO's March 2000 decision.  Therefore, 
this evidence is cumulative of evidence previously 
considered and is not new for purposes of reopening the 
claim.  Id.  Moreover, these records do not link the 
condition with service and are not material evidence since 
they are not so significant that they must be considered 
in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the March 2000 RO decision which 
denied an application to reopen a claim for service 
connection for a psychiatric disorder.  Thus, the claim 
has not been reopened, and the March 2000 RO decision 
remains final. 


ORDER

The application to reopen a claim for service connection 
for a psychiatric disorder is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

